        Case 15-14753-elf      Doc 61 Filed 11/23/20 Entered 11/23/20 13:40:20                Desc Main
                                UNITEDDocument      Page 1 of 1 COURT
                                       STATES BANKRUPTCY
                               EASTERN DISTRICT OF PENNSYLVANIA




            DEBTOR: BRIAN GARTON & SAMATHA SANTORO
                                            CASE NO 15- 14753ELF
            FINAL CURE PAYMENT AND COMPLETION OF PAYMENTS UNDER THE
            PLAN



           Pursuant to Federal Bankruptcy Rule 3002.1(f), William C. Miller, Chapter 13 standing trustee,
   hereby gives notice that the debtor(s) in this matter (“debtor”) has completed all payments required to
   cure the default in the claim filed by the following creditor, and this claim has been paid in full:
        Creditor:NATIONSTAR MORTGAGE LLC
                                                                   CLAIM NUMBER12
       Within 21 days of the service of this Notice, in accordance with Federal Bankruptcy Rule
   3002.1(g), a creditor holding a claim secured by a security interest in the principal residence of debtor
   shall file and serve on debtor, counsel for debtor, and the standing trustee, a statement indicating
   whether
   (1) it agrees that debtor has paid in full the amount required to cure the default on the claim, and (2)
   debtor is otherwise current on all payments consistent with 11 U.S.C.§1322(b)(5). The statement shall
   itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid as of
   the date of the statement. The statement shall be filed as a supplement to the holder’s proof of claim and
   is not subject to Rule 3001(f).

                                                                           Respectfully submitted,

                                                                           /s/ William C. Miller
                                                                           William C. Miller, Esquire
                                                                           Chapter 13 Standing Trustee
                                                                           P.O. Box 1229
                                                                           Philadelphia, PA 19105
                                                                           215-627-1377




Dated           11/23/2020
